DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on September 23, 2022 for the patent application 17/022,436 filed on September 16, 2020. Claims 1, 7 and 13 are amended. Claims 2, 4-6, 8, 10-12, 14 and 16-18 are cancelled. Claims 1, 3, 7, 9, 13 and 15 are pending. The first office action of May 20, 2021; the second office action of August 20, 2021; the third office action of November 30, 2021; the fourth office action of March 18, 2022; and the fifth office action of June 29, 2022 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 7 is directed to “an experience creation computing device” (i.e. a machine), and claim 13 is directed to “a non-transitory computer readable memory” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“generating, by a computing entity of the computing system, a combination of a multi-dimensional representation of a real-world environment and an augmented reality overlay to produce a virtual reality environment, wherein the generating includes:
detecting by the computing entity of the computing system, an illustrative asset that is common to a first, a second, a third, and a fourth sets of assets for the augmented reality overlay and to a real-world object of the real-world environment, wherein the first set of assets represents a first learning object that includes a first set of bullet-points for a first piece of information regarding a first topic, wherein the second set of assets represents a second learning object that includes a second set of bullet- points for a second piece of information regarding the first topic, wherein the third set of assets represents a third learning object that includes a third set of bullet-points for a third piece of information regarding a second topic, wherein the fourth set of assets represents a fourth learning object that includes a fourth set of bullet-points for a fourth piece of information regarding the second topic;
rendering by the computing entity, a three-dimensional (3-D) model of the illustrative asset and a three-dimensional (3-D) model of the first set of assets with regards to the first set of knowledge bullet-points to transform the first set of knowledge bullet-points into 3-D frames of a first descriptive asset, wherein the first descriptive asset represents the first learning object;
rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the second set of assets with regards to the second set of knowledge bullet-points to transform the second set of knowledge bullet-points into 3-D frames of a second descriptive asset, wherein the second descriptive asset represents the second learning object;
rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the third set of assets with regards to the third set of knowledge bullet-points to transform the third set of knowledge bullet-points into 3-D frames of a third descriptive asset, wherein the third descriptive asset represents the third learning object;
rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the fourth set of assets with regards to the fourth set of knowledge bullet-points to transform the fourth set of knowledge bullet-points into 3-D frames of a fourth descriptive asset, wherein the fourth descriptive asset represents the fourth learning object; and 
integrating in combination, by the computing entity, the multi-dimensional representation of the real-world environment with the 3-D frames of the first, second, third, and fourth descriptive assets as the augmented reality overlay to produce the virtual reality environment.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing system;” “a computing entity;” “another computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing system;” “a computing entity;” “another computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing entity,” “an interface,” “a local memory,” and “a processing module” as described in paras. [0042]-[0047] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3, 9 and 15 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3, 9 and 15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 7 or 13. Therefore, claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on September 23, 2022 related to claims 1, 3, 7, 9, 13 and 15 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. § 101 Step 2A, prong 2
The Applicant respectfully argues “The Applicant respectfully asserts that the independent claims 1, 7, and 13 integrate the abstract idea into a practical application that improves and technical field of generating a virtual reality environment that includes a combination of a multi-dimensional representation of a real-world environment and an augmented reality overlay by detecting common assets for rendering that are common to objects of both the real-world environment and the augmented reality overlay and rendering those common assets once such that the digital video frames can be reused across four sets of assets of the augmented reality overlay to avoid unnecessary overutilization of digital video rendering resources to re-render identical digital video frames. Those skilled in the art recognize that rendering digital video frames can be CPU intensive relative to other CPU tasks. Those skilled in the art further recognize that unnecessarily re-rendering identical frames is an inefficient use of CPU resources.”
The Examiner respectfully disagrees. Specifically, the Applicant’s claims are merely processing data and using a “CPU” as a tool to do it. Further, the Applicant’s claims are not providing a “Practical Application” or are considered “Significantly More,” as evidenced by the generic hardware of “a computing system;” “a computing entity;” “another computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” being claimed. As, such, the argument is not persuasive. 

The Applicant respectfully argues “The Applicant respectfully further submits that the current limitations describe more than a process of data gathering and manipulation and is unlike "collecting information, analyzing it, and displaying certain results of the collection analysis" (i.e. Electric Power Group, LLC, v. Alstrom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016). In particular, the Applicant submits that generating a virtual reality environment with a combination of real world assets and an overlay of augmented reality assets is far from simply collecting information, analyzing it and displaying results of the collection analysis.”
The Examiner respectfully disagrees. Again, the Applicant’s claims are merely processing data and using a “CPU” as a tool to do it. If the Applicant’s invention utilizes specialized hardware beyond that which has been reasonably characterized as generic, well-known, and a conventional data gathering computing elements, then the Applicant should narrowly claim said specialized hardware. As, such, the argument is not persuasive. 



Rejections under 35 U.S.C. § 101 Step 2B
The Applicant respectfully argues “While the Applicant has submitted that the independent claims 1, 7, and 13 provide a practical application at Step 2A, prong two, the Applicant respectfully further submits that the combination of elements of the currently amended limitations provide an inventive concept with significantly more. In particular, the applicant respectfully further submits that the operation of the processing module provides significantly more by generating a virtual reality environment that includes a combination of a multi-dimensional representation of a real-world environment and an augmented reality overlay by detecting common assets for rendering that are common to objects of both the real-world environment and the augmented reality overlay and rendering those common assets once such that the digital video frames can be reused across four sets of assets of the augmented reality overlay.”
The Examiner respectfully disagrees. The Applicant’s argument merely applies claim language as a conclusory argument without any detail as to how either “a practical application” or something “significantly more” is claimed. As, such, the argument is not persuasive. 

The Applicant respectfully argues “Therefore, the Applicant respectfully submits that claims 1, 7, and 13 recite a practical application with significantly more than an abstract idea. Thus, the output of Step 2B is YES and, accordingly, the claims are patent eligible.”
The Examiner respectfully disagrees for the reasons applied here in the arguments and above in the rejection. As, such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. § 101 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715